KING, Judge,
concurring.
I respectfully concur with the result reached by the majority but for another reason. I believe that the fact that the Office of Worker’s Compensation timely received a copy of the plaintiff’s petition, by which she filed her first suit, creates a question of law as to whether or not the receipt of that petition constituted the timely filing of a claim by plaintiff with the Office of Worker’s Compensation, such *633that it would interrupt prescription, even though the Office of Worker’s Compensation subsequently returned the copy of that petition to plaintiffs counsel with its approved forms to be used in filing plaintiffs claim.
For this reason I believe that there is also a question of law which would preclude the granting of defendant’s Motion For Summary Judgment.